Opinion by
Mr. Chief Justice Sutton.
This case involves the question of whether plaintiffs in error were properly held liable by the trial court in a suit against them on an oral contract on an open account for goods sold and delivered. Plaintiffs in error contend that the indebtedness was in fact owed by a corporation which they had purchased. The statute of frauds was not plead as a defense below, hence is not involved here.
We find ample evidence in the record to sustain the finding and judgment of the trial court based upon conflicting evidence.
The judgment is affirmed.
Mr. Justice Moore and Mr. Justice Knauss concur.